DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for receiving, means for detecting, means for identifying, means for displaying, means for receiving, and means for filtering in claim 21, means for utilizing in claim 22, means for transmitting in claim 23, means for using claim 24, and code for receiving, detecting, identifying, displaying, receiving and filtering in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-28 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S Pub. No. 2021/0400373 A1 to MARTI et al. (hereinafter “MARTI”).
Regarding claim 1, MARTI discloses a method of suppressing noises in a sound signal in a mobile device (paragraphs [0018] and [0055] please see mobile device and noise cancellation technique), the method comprising:
receiving the sound signal (Fig.2 and paragraph [0056]; audio sensor(s) 272 acquires sensor data originating from sound sources 210 (e.g., 210(1), 210(2), 210(3)) and transmit the acquired sensor data as input ambient signal 222 to sound management application 130);
detecting the noises in the received sound signal (Fig.2 and paragraph [0055]- [0056]; noise is detected based received sound in order to apply noise cancellation using selective noise cancellation process);
identifying the noises in the received sound signal (paragraphs [0047] and [0056]; the type of noises is identified such as baby cries, human voices, barking dogs, and so forth);
displaying the identified noises in a user interface (UI) (paragraphs [0060], [0061] and [0112]; sound management application 130 could cause user interface 122 to include separate controls corresponding to component ambient signals 228(1), 228(2), 228(3));
receiving a selection of the displayed identified noises from the Ul (Fig.2and paragraphs [0060]- [0061]; Sound management application 130 may then modify each component ambient signal 228 based on selections made by the user via user interface 122. For example, a user could opt to remove the active jackhammer 210(3) from the ambient sounds that she hears), and
filtering the received selection of the displayed identified noises from the received sound signal (Fig.2 and paragraphs [0060]- [0061]; Sound management application 130 may then modify each component ambient signal 228 based on selections made by the user via user interface 122. For example, a user could opt to remove the active jackhammer 210(3) from the ambient sounds that she hears).

Regarding claim 2, MARTI discloses the method of claim 1, further comprising:
utilizing a machine learning module with a neural network to detect and identify the noises in the received sound signal (Fig.2 and paragraphs [0024] and [0056]; please see neurol processing unit). 

Regarding claim 3, MARTI discloses the method of claim 2, further comprising: transmitting the filtered sound signal (Fig. 1 and paragraph [0025]; modify the ambient sounds to be included in an output audio signal. In such instances, sound management application 130 may generate a modified ambient signal that removes selected ambient sound signals).

Regarding claim 4, MARTI discloses the method of claim 3, wherein the sound signal is received from a microphone (Fig. 1 and paragraph [0020]; please see microphone as sensor 172).

Regarding claim 5, MARTI discloses the method of claim 3, wherein the sound signal is received from another mobile device (paragraph [0028]; please see remote device).

Regarding claim 6, MARTI discloses the method of claim 4, wherein the filtered sound signal is transmitted to another mobile device (paragraph [0028]; please see remote device).

Regarding claim 7, MARTI discloses the method of claim 5, wherein the filtered sound signal is transmitted to a speaker (Fig. 1 and paragraph [0020]; a microprocessor-based digital signal processor (DSP) as processing unit 140 that produces audio signals that drive the at least one speaker to emit soundwave).

Regarding claim 8, MARTI discloses the method of claim 2, further comprising: 
using a location of the mobile device to identify the noises in the received sound signal (paragraphs [0016] and [0040]- [0042]; detected sounds, location information, and user inputs, such as selected sound sources or selected sound source directions, may be used to separate, isolate, and remove specific sounds in the environment while transmitting other sounds within the environment in order to provide user-configurable acoustic transparency).

Regarding claim 9, MARTI discloses the method of claim 4, further comprising: converting the received sound signal from an analog signal to a digital signal (paragraphs [0048] and [0050]; sensors capable of converting sound waves into an electrical signal).

Regarding claim 10, MARTI discloses the method of claim 7, further comprising: converting the filtered sound signal from a digital signal to an analog signal. (paragraphs [0048] and [0050]; sensors capable of converting sound waves into an electrical signal).

Regarding claim 11, MARTI discloses a mobile device comprising (paragraphs [0018] and [0055] please see mobile device and noise cancellation technique),: a memory; a processor communicatively coupled to the memory, the processor configured to (please see Figs. 1 and 2): receive a sound signal (Fig.2 and paragraph [0056]; audio sensor(s) 272 acquires sensor data originating from sound sources 210 (e.g., 210(1), 210(2), 210(3)) and transmit the acquired sensor data as input ambient signal 222 to sound management application 130): detect noises in the received sound signal (Fig.2 and paragraph [0055]- [0056]; noise is detected based received sound in order to apply noise cancellation using selective noise cancellation process); identify the noises in the received sound signal (paragraphs [0047] and [0056]; the type of noises is identified such as baby cries, human voices, barking dogs, and so forth), display the identified noises in a user interface (UI) (paragraphs [0060], [0061] and [0112]; sound management application 130 could cause user interface 122 to include separate controls corresponding to component ambient signals 228(1), 228(2), 228(3)); receive a selection of the displayed identified noises from the UI (Fig.2and paragraphs [0060]- [0061]; Sound management application 130 may then modify each component ambient signal 228 based on selections made by the user via user interface 122. For example, a user could opt to remove the active jackhammer 210(3) from the ambient sounds that she hears), and filter the received selection of the displayed identified noises from the received sound signal (Fig.2 and paragraphs [0060]- [0061]; Sound management application 130 may then modify each component ambient signal 228 based on selections made by the user via user interface 122. For example, a user could opt to remove the active jackhammer 210(3) from the ambient sounds that she hears).

Regarding claim 12, MARTI discloses the mobile device of claim 11, wherein the processor is further configured to: utilize a machine learning module with a neural network to detect and identify the noises in the received sound signal (Fig.2 and paragraphs [0024] and [0056]; please see neurol processing unit).

Regarding claim 13, MARTI discloses the mobile device of claim 11, further comprising: a transceiver configured to transmit the filtered sound signal (Fig. 1 and paragraph [0025]; modify the ambient sounds to be included in an output audio signal. In such instances, sound management application 130 may generate a modified ambient signal that removes selected ambient sound signals).

Regarding claim 14, MARTI discloses the mobile device of claim 11, further comprising: a microphone configured to receive the sound signal from a user of the mobile device (Fig. 1 and paragraph [0020]; please see microphone as sensor 172).

Regarding claim 15, MARTI discloses the mobile devices of clam 11, wherein the sound signal is received from another mobile device (paragraph [0028]; please see remote device).

Regarding claim 16, MARTI discloses the mobile device of claim 11, wherein the filtered sound signal is transmitted to another mobile device (paragraph [0028]; please see remote device).

Regarding claim 17, MARTI discloses the mobile device of claim 15, wherein the filtered sound signal is transmitted to a speaker (Fig. 1 and paragraph [0020]; a microprocessor-based digital signal processor (DSP) as processing unit 140 that produces audio signals that drive the at least one speaker to emit soundwave).

Regarding claim 18, MARTI discloses the mobile device of claim 12, wherein the processor is further configured to use a location of the mobile device to identify the noises in the received sound signal (paragraphs [0016] and [0040]- [0042]; detected sounds, location information, and user inputs, such as selected sound sources or selected sound source directions, may be used to separate, isolate, and remove specific sounds in the environment while transmitting other sounds within the environment in order to provide user-configurable acoustic transparency).

Regarding claim 19, MARTI discloses the mobile device of claim 14, further comprising: a codec configured to convert the received sound signal from an analog signal to a digital signal (paragraphs [0048] and [0050]; sensors capable of converting sound waves into an electrical signal).

Regarding claim 20, MARTI discloses the mobile device of claim 17, further comprising: a codec configured to convert the filtered sound signal from a digital signal to an analog signal (paragraphs [0048] and [0050]; sensors capable of converting sound waves into an electrical signal).

Regarding claim 21, MARTI discloses a mobile device (paragraphs [0018] and [0055] please see mobile device and noise cancellation technique), comprising:
means for receiving a sound signal (Fig.2 and paragraph [0056]; audio sensor(s) 272 acquires sensor data originating from sound sources 210 (e.g., 210(1), 210(2), 210(3)) and transmit the acquired sensor data as input ambient signal 222 to sound management application 130);
means for detecting noises in the received sound signal (Fig.2 and paragraph [0055]- [0056]; noise is detected based received sound in order to apply noise cancellation using selective noise cancellation process);
means for identifying the noises in the received sound signal (paragraphs [0047] and [0056]; the type of noises is identified such as baby cries, human voices, barking dogs, and so forth);
means for displaying the identified noises m a user interface (UI) (paragraphs [0060], [0061] and [0112]; sound management application 130 could cause user interface 122 to include separate controls corresponding to component ambient signals 228(1), 228(2), 228(3));
means for receiving a selection of the displayed identified noises from the UI (Fig.2and paragraphs [0060]- [0061]; Sound management application 130 may then modify each component ambient signal 228 based on selections made by the user via user interface 122. For example, a user could opt to remove the active jackhammer 210(3) from the ambient sounds that she hears); and
means for filtering the received selection of the displayed identified noises from the received sound signal (Fig.2and paragraphs [0060]- [0061]; Sound management application 130 may then modify each component ambient signal 228 based on selections made by the user via user interface 122. For example, a user could opt to remove the active jackhammer 210(3) from the ambient sounds that she hears).

Regarding claim 22, MARTI discloses the mobile device of claim 21, further comprising:
means for utilizing a machine learning module with a neural network to detect and identify the noises in the received sound signal (Fig.2 and paragraphs [0024] and [0056]; please see neurol processing unit).

Regarding claim 23, MARTI discloses the mobile device of claim 22, further comprising: means for transmitting the filtered sound signal (Fig. 1 and paragraph [0025]; modify the ambient sounds to be included in an output audio signal. In such instances, sound management application 130 may generate a modified ambient signal that removes selected ambient sound signals).

Regarding claim 24, MARTI discloses the mobile device of claim 22, further comprising: means for using a location of the mobile device to identify the noises in the received sound signal (paragraphs [0016] and [0040]- [0042]; detected sounds, location information, and user inputs, such as selected sound sources or selected sound source directions, may be used to separate, isolate, and remove specific sounds in the environment while transmitting other sounds within the environment in order to provide user-configurable acoustic transparency).

Regarding claim 25, MARTI discloses a non-transitory computer-readable storage medium comprising code, which, when executed by a processor, causes the processor to suppress noises in a sound signal in a mobile device (paragraphs [0018] and [0055] please see mobile device and noise cancellation technique), the non-transitory computer-readable storage medium comprising:
code for receiving a sound signal (Fig.2 and paragraph [0056]; audio sensor(s) 272 acquires sensor data originating from sound sources 210 (e.g., 210(1), 210(2), 210(3)):
code for detecting noises in the received sound signal (Fig.2 and paragraph [0055]- [0056]; noise is detected based received sound in order to apply noise cancellation using selective noise cancellation process):
code for identifying the noises in the received sound signal (paragraphs [0047] and [0056]; the type of noises is identified such as baby cries, human voices, barking dogs, and so forth):
code for displaying the identified noises in a user interface (UI) (paragraphs [0060], [0061] and [0112]; sound management application 130 could cause user interface 122 to include separate controls corresponding to component ambient signals 228(1), 228(2), 228(3));
code for receiving a selection of the displayed identified noises from the UT (Fig.2 and paragraphs [0060]- [0061]; Sound management application 130 may then modify each component ambient signal 228 based on selections made by the user via user interface 122. For example, a user could opt to remove the active jackhammer 210(3) from the ambient sounds that she hears), and
code for filtering the received selection of the displayed identified noises from the received sound signal (Fig.2and paragraphs [0060]- [0061]; Sound management application 130 may then modify each component ambient signal 228 based on selections made by the user via user interface 122. For example, a user could opt to remove the active jackhammer 210(3) from the ambient sounds that she hears).

Regarding claim 26, MARTI discloses the non-transitory computer-readable storage medium of claim 25, further comprising:
code for utilizing a machine learning module with a neural network to detect and identify the noises in the received sound signal (Fig.2 and paragraphs [0024] and [0056]; please see neurol processing unit).

Regarding claim 27, MARTI discloses the non-transitory computer-readable storage medium of claim 27, further comprising:
code for transmitting the filtered sound signal (Fig. 1 and paragraph [0025]; modify the ambient sounds to be included in an output audio signal. In such instances, sound management application 130 may generate a modified ambient signal that removes selected ambient sound signals).

Regarding claim 28, MARTI discloses the non-transitory computer-readable storage medium of claim 26, farther comprising:
code for using a location of the mobile device to identify the noises in the received sound signal (paragraphs [0016] and [0040]- [0042]; detected sounds, location information, and user inputs, such as selected sound sources or selected sound source directions, may be used to separate, isolate, and remove specific sounds in the environment while transmitting other sounds within the environment in order to provide user-configurable acoustic transparency).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/           Primary Examiner, Art Unit 2653